     Case 1:20-cv-23913-MGC Document 3 Entered on FLSD Docket 09/24/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Southern
                                                   __________   District
                                                              District     of Florida
                                                                       of __________

                       WINDY LUCIUS                                )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.      20-cv-23913-MGC
                                                                   )
          MOXIE’S RESTAURANTS (US) INC.                            )
            d/b/a MOXIE’S GRILL & BAR                              )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MOXIE’S RESTAURANTS (US) INC. d/b/a MOXIE’S GRILL & BAR
                                           c/o Registered Agent CAPITOL CORPORATE SERVICES, INC.
                                           202 SOUTH MINNESOTA STREET
                                           CARSON CITY, NV 89703




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           J. Courtney Cunningham, Esq.
                                           J. COURTNEY CUNNINGHAM, PLLC
                                           8950 SW 74th Court, Suite 2201
                                           Miami, FL 33156
                                           T: 305-351-2014
                                           cc@cunninghampllc.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:       Sep 24, 2020
                                                                                        Signature of Clerk or Deputy Clerk Buchhorst
                                                                                                              s/ Esperanza
